                                            Case 3:19-cv-08152-SI Document 19 Filed 08/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TROY SMITH,                                         Case No.19-cv-08152-SI
                                                       Plaintiff,
                                   8
                                                                                            JUDGMENT
                                                v.
                                   9

                                  10    RONALD DAVIS,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 26, 2020, the Court denied petitioner’s motion to proceed. Dkt. No. 13. The

                                  14   Court hereby ENTERS judgment in favor of respondent, Mr. Davis, and against petitioner, Mr.

                                  15   Smith. The Clerk of Court shall close the file in this matter.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18   Dated: August 25, 2020

                                  19

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
